DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is the Non-Final Office Action in response to the Application No. 16/539,394, filed on August 13, 2019, title: “Combining Explicit And Implicit Feedback In Self-Learning Fraud Detection Systems”.

Status of the Claims
Claims 1-20 are pending in this application and have been examined.

Priority
This application is a CON of U.S. Application No. 13/832,468 filed on 03/15/2012 (abandoned).  For the purpose of examination, the 03/15/2013 is considered to be the effective filing date.
 
Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12:
Multiple limitations in this claim appear to be absent from the specification which the Examiner considers as indefinite because it is not well understood nor well mapped in the arguments section:
“forming a complement of the Bayesian input for the particular bucket
forming a normalization term from a ratio of a sum of complements of Bayesian inputs over buckets of the set of buckets to a sum of Bayesian inputs over the buckets of the set of buckets;
forming a fraud coefficient from the product of the Bayesian input and a the normalization term;
forming a score argument from a ratio of the sum of the fraud coefficient and a constant to the sum of the complement of the Bayesian input and the constant; and
generating, as the Bayesian coefficient, a number proportional to a logarithm of the score argument.”
It’s indefinite what is meant by “forming a normalization term from a ratio of a sum of complements of Bayesian inputs over buckets of the set of buckets to a sum of Bayesian inputs over the buckets of the set of buckets;”.  If this is a formula from the specification it should just be pulled in to better understand how it is ‘formed’.
Where are many of these terms found?  Such as a normalization term from a ratio, an argument, a complement, etc.  It appears applicant may be deriving new language based on the formulas in the specification, but this is not definite and not mapped against the claim language to the specification precisely.
For the purpose of examination, Normalization will be referred to any form of normalization, a score argument will be interpreted as any score, and a complement will be considered any complement including the same input.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 20 recite limitations “explicit feedback” and “implicit feedback” are unclear whether they mean a number, index number, score, percentage, or what else?  The claims indicate that “wherein the explicit feedback comprises a result of the investigation performed by the fraud analyst into whether the electronic transaction is fraudulent” is unclear the result of the investigation is a “yes or no”, number, score, or 
Dependent claims 2-12 and 14-19 do not cure the deficiency either.  Appropriate correct is requested in response to this Office Action.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1
Claims 1-20 recite a method and system for detecting fraud in electronic transactions as recited in the preamble of claim 20.  The claims are directed to a method and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
selecting, by an adaptive authentication risk score engine that assigns risk scores to electronic transactions, an electronic transaction for investigation by a fraud analyst into whether the electronic transaction is fraudulent;

monitoring the fraud analyst during the investigation of the electronic transaction, wherein the monitoring produces implicit feedback for the transaction;

producing explicit feedback for the electronic transaction, wherein the explicit feedback comprises a result of the investigation performed by the fraud analyst into whether the electronic transaction is fraudulent;

receiving, by the adaptive authentication risk score engine, the explicit feedback and the implicit feedback; and

adjusting the adaptive authentication risk score engine for new electronic transactions based on the explicit feedback and the implicit feedback.

Other than the recitation of the network interface, memory, controller, and adaptive authentication risk score engine (see claims 13 and 20), the claim recites a method comprising a series of steps of selecting an electronic transaction to be investigated based on a risk score generated by the fraud detection model; monitoring the investigation which produces implicit feedback for the transaction; producing explicit feedback for the transaction comprises a result of the investigation; receiving and adjusting the fraud authentication risk score engine for the new transactions based on the received explicit feedback and implicit feedback.  Fraud detection based on data 
The claims recite a method for detecting transaction frauds using an adaptive authentication risk score engine based on explicit feedback and implicit feedback so to tune and improve the adaptive authentication risk score engine.  The claim steps, such as selecting an electronic transaction to be investigated, monitoring the investigation to produce implicit feedback, producing explicit feedback, receiving and adjusting the fraud authentication risk score engine for the new transactions based on the received feedbacks, correspond to the concept of Certain Methods of Organizing Human Activity because it relates to a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  Thus, the claims recite a method of organizing human activity.  The mere nominal recitation of generic computer components, such as the network interface, memory, controller, and adaptive authentication risk score engine over a generic communication network, do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claims recite the additional elements, such as the network interface, memory, controller, and adaptive authentication risk score engine, all are the general purpose computer elements as described in Applicant’s Specification (see Publication, paragraphs 20-37 and Figures 1-2).  Applicant’s Specification does not describe how these computer elements are different from the general computer components.  Thus, the computer components are treated as general computer elements.  The claims (Step 2A Prong 2-No). 
Step 2B:
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claims recite a method for detecting transaction frauds using an adaptive authentication risk score engine based on explicit feedback and implicit feedback so to tune and improve the adaptive authentication risk score engine.  The claim steps, such as selecting an electronic transaction to be investigated, monitoring the investigation to produce implicit feedback, producing explicit feedback, receiving and adjusting the fraud authentication risk score engine for the new transactions based on the received feedbacks.  All these generic computer functions (selecting, monitoring, producing, receiving, and adjusting) are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claims is on using the adaptive authentication risk score engine to detect transaction frauds based on explicit feedback and implicit feedback so to tune and improve the adaptive authentication risk score engine.  The claims are not directed to a new type of computing device, processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697